Citation Nr: 0946111	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  04-20 762	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to September 
1968.  


This matter originally came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  The North Little 
Rock, Arkansas RO subsequently assumed jurisdiction of this 
matter.  

In July 2007 and October 2008, the Board remanded this matter 
for additional development.  The Board subsequently issued a 
decision denying service connection for a low back disorder 
in May 2009.  

The Veteran's claim for entitlement to service connection for 
a low back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).    

On May 20, 2009, the Board issued a decision denying the 
Veteran's claim for service connection for a low back 
disorder.  On May 15, 2009, the Board received from the AMC 
medical evidence and statements in support of the claim that 
the Veteran had submitted to the AMC.  This evidence, which 
was pertinent to the claim, was not associated with the 
claims folder prior to the Board making its decision and had 
not been considered by the Board.  To assure due process, the 
Board has decided to vacate the May 2009 decision.

Accordingly, the May 20, 2009 Board decision addressing the 
issue of service connection for a low back disorder is 
vacated.



REMAND

Part of the evidence received subsequent to the issuance of 
the May 2009 Board decision included an April 1993 letter 
from the Veteran's chiropractor, Dr. Keefe, indicating that 
he had been treating the Veteran for neuromuscular 
conditions.  He noted that the Veteran should receive two to 
three therapeutic massages each month to help manage muscle 
tightness and stress.  

It does not appear that any attempts were made to obtain 
additional treatment records from Dr. Keefe.  An attempt 
should be made to obtain any additional treatment records 
from Dr. Keefe.

The Board further observes that the January 2009 VA examiner, 
in his examination report, indicated that no private 
treatment records had been reviewed with regard to the 
Veteran's claim.  

The Board also notes that one of the bases for the previous 
denial was that the Veteran had not received any treatment 
prior to 2002 for his low back.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining proper authorization 
from the Veteran, obtain copies of all 
treatment records of the Veteran from J. 
Keefe, D.C., and associate them with the 
claims folder.  

2.  Return the claims folder to the 
examiner who conducted the January 2009 
VA examination, if available.  Request 
that he review the entire claims folder, 
including any treatment records obtained 
from Dr. Keefe.  Following a review of 
the claims folder, the examiner should 
indicate whether any of the additional 
evidence received subsequent to the 
January 2009 examination changes his 
previous opinion.  The examiner should 
provide rationale for his answer.  

If the examiner is not available, 
schedule the Veteran for a VA examination 
to determine the nature and etiology of 
any current low back disorder.  Following 
examination and review of the claims 
folder, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
low back disorder is related to the 
Veteran's period of service, to include 
any traumatic injury sustained in 
service.  Detailed rationale is requested 
for each opinion that is rendered.  

3.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC), to include consideration of all 
evidence received subsequent to the 
issuance of the March 2009 supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



